Citation Nr: 1509877	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Winston-Salem, North Carolina has current jurisdiction over the claim.

In his April 2013 Form 9, the Veteran requested a hearing before the Board.  In December 2013, the Veteran submitted a letter indicating that due to health problems, he was waiving his decision to appear for a hearing; he asked for the Board to decide the claim on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain outstanding treatment records and, if necessary, to schedule the Veteran for a VA examination.

The Veteran states that he was exposed to excessive noise while aboard the U.S.S. IOWA and the U.S.S. POCONO during his five years of military service and that such exposure caused his current hearing loss.  

The Veteran's DD-214 reflects that his military operational specialty (MOS) was a Ships Serviceman (SH).  His related civilian occupation was noted to be "Laundryman, Basic".   In an undated Report of General Information, the Veteran indicated that he operated the ship's store and that "all had a battle station and were always firing in maneuvers."  He stated that while on the ships, he worked in gun turrets and handed ammunition up to the gunners without wearing hearing protection.  In addition, he stated he has had no noise exposure since separation from the military as he worked in an office environment.

In December 2010, based on the lack of medical evidence demonstrating a current disability and insufficient evidence to concede noise exposure in service,  the RO denied the claim.  

The Veteran filed a notice of disagreement indicating he was not provided any hearing protection during service and was "exposed to all noises because [he] was trained in every area."  He indicated he was discharged "straight from the ship IOWA and was never given a hearing exam or physical exam upon exiting the military."  In an October 2011 statement in support of claim, the Veteran indicated between 1951 and 1953 his station on the U.S.S. POCONO was a "sky lookout" that was "between a five inch 38 turret and a quad forty turret."  He indicated the turrets "fired daily and often" and there was no hearing protection available to him.   He also explained that in 1953, he reported to the U.S.S. IOWA and "for 3.5 years was exposed to noise from all the fire power - mostly the 16 inch batteries."

In an August 2012 Audiology Hearing Evaluation Consult, it was noted that the Veteran was seeking hearing aids and that he had "significant" loss of hearing.  Speech discrimination was shown to be very poor at 40 percent for the right ear and 84 percent for the left ear.

Here, there is evidence of in-service noise exposure, although it is derived only from the Veteran's lay statements.  In addition, there is evidence of current hearing loss that is "significant."  Given the claimed existence of acoustic trauma in service and the current diagnosis of bilateral hearing loss, the remaining question is whether there is a link or nexus between the Veteran's current hearing loss and service.  

Upon review of the electronic claims file, it is clear that there are outstanding treatment records that need to be obtained prior to final determination of the claim.  Notably, the Veteran filed his service connection claim in December 2010.  In the electronic claims file, there are no treatment records prior to May 2012.  In addition, the record reflects that prior to seeking treatment at the Richmond VAMC, the Veteran went to the Hampton VAMC.  The rating decision references such records, but, they do not appear in the electronic claims file for review by the Board.  As such, VA has not satisfied its duty to assist the Veteran.  

To provide the Veteran every opportunity, the Board will remand the claim to associate all VA treatment records with the electronic claims file and to give him the opportunity to provide authorization for VA to assist in obtaining any relevant private treatment records, if any.  Notably, any evidence demonstrating the onset of hearing loss closer to separation from service in 1956 would be helpful in supporting the claim.

Currently, there is no medical opinion of record concerning the likely etiology of the Veteran's bilateral hearing loss.  Part of VA's duty to assist the Veteran includes providing an examination in certain circumstances.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At this time, the record indicates the Veteran may have had exposure to noise during service and that in August 2012, nearly 60 years after separation from service, he has significant hearing loss.  There is no evidence of record,  besides the Veteran's lay contentions, that his current hearing loss is related to noise exposure that occurred between 1951 and 1956.  Nonetheless, it appears the record is incomplete, and as such, it is unclear whether an examination is necessary.

To ensure the duty to assist is satisfied, the RO should attempt to supplement the record and determine whether there is indication that the Veteran's current hearing loss may be related to the noise exposure the Veteran indicates he experienced during service.
The RO should be mindful that for service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service or even within the one-year presumptive period following discharge, although a hearing loss disability by the standards of § 3.385 must be currently present to be considered a current disability.  If there is current hearing loss disability, then service connection is possible if the current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board recognizes that the case is advanced on the docket and regrets additional delay.  However, the origin of a hearing loss disability is a matter of medical complexity.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of his hearing loss.  In addition, the Board is mindful that it cannot make its own independent medical determinations and is prohibited from exercising independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding VA treatment records with the electronic claims file, to include those from the Richmond and Hampton VAMCs.

2.  Ask the Veteran to provide authorization for release of any private treatment records, if any.  Request any records properly identified by the Veteran.   

3.  Following review of additional evidence, the RO should determine whether there is an indication that the Veteran's current hearing loss may be related to his alleged noise exposure during service.

If the RO finds that an examination should be conducted to satisfy VA's duty to assist the Veteran, the RO should schedule the Veteran for an examination with an audiologist to assess the nature and etiology of his bilateral hearing loss.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has asserted that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  
Following consideration of the record, the examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure experienced therein.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  This explanation must consider the totality of the evidence and a discussion of the facts and medical principles would be helpful to the Board.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




